Citation Nr: 1628299	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a bilateral eye disability, to include open angle glaucoma of both eyes and ischemic optic neuropathy of the right eye.

3.  Entitlement to service connection for a right knee disability, to include degenerative joint disease. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to May 1979 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran presented sworn testimony during a video conference hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for bilateral eye and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, currently diagnosed right ear hearing loss is at least as likely as not related to active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for right ear hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA audiological examination in March 2011 with a May 2011 addendum opinion.  The examiner diagnosed the Veteran with bilateral hearing loss and provided a positive nexus opinion for left ear hearing loss based on a decrease in hearing acuity from entrance to separation.  However, she provided a negative nexus opinion for right ear hearing loss based on a lack of shift in the right ear hearing acuity from entrance to separation.  This is inconsistent with the Board's review of the entrance and separation audiograms, showing 10dB decreases in hearing acuity at 1000Hz, 2000Hz, and 4000Hz.  The VA examiner's positive opinion for the left ear seems to imply that if inservice changes had been present for the right ear, she would also have linked the current right ear hearing loss to service.

The Board also notes that the Veteran submitted an October 2012 medical opinion indicating that the explosion in service had a direct effect on the Veteran's hearing problems.  

An April 2016 private audiologist's opinion indicates that it is at least as likely as not that military-related noise exposure contributed to hearing loss in both ears.  Although the clinician mistakenly noted that the right ear hearing loss is service-connected, he clearly provided a positive nexus opinion for both ears.  The audiologist noted that the Veteran was exposed to loud noise since he worked in the engine room as well as acoustic trauma when a large gun fired near him on deck and another time when he was exposed to an explosion.  The audiologist also noted the Veteran's report that the Veteran noticed problems hearing on the right side in service.  The Veteran also testified that he believed he had a problem hearing since an explosion in service.  

A July 2016 disability benefits questionnaire indicates that the veteran had hearing loss of 70 decibels or more from 500 to 4000 Hertz in the right ear.  Thus, the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The Veteran is service connected for left ear hearing loss and tinnitus based on his same inservice noise exposure.  In light of this, as well as the VA examiner's implication and the positive private opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear hearing loss is also related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The Veteran has provided copies of his disability benefits award letter from the Social Security Administration (SSA) and indicated that these records are relevant to at least his eye claim.  However, these records have not been associated with the claims file.  On remand, the AOJ must also attempt to obtain these records.

The Board has also reviewed the March 2011 VA examination reports and finds that new examinations are warranted for both the bilateral eye and right knee claims.  Specifically, the eye examiner failed to address the August 1978 provisional diagnosis of "? Glaucoma" and rise in intraocular pressure.  The right knee examiner failed to address the Veteran's contentions of continuous symptoms of right knee pain since service or the January 1978 right knee x-rays showing joint effusion in providing a negative nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  On remand, the Veteran should be afforded new VA examinations for these claims.

Accordingly, the case is REMANDED for the following actions:

1.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for VA examinations in order to determine the nature and etiology of his claimed bilateral eye and right knee disorders.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

The examiners must identify all current bilateral eye and right knee diagnoses.  All appropriate testing and referral to appropriate specialists should be obtained in determining the existence of any diagnosed disorder.  S/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that each of these diagnoses had their initial onset in service or were otherwise caused or aggravated by his active.  

* With regard to the bilateral eye claim, the examiner must address the August 1978 provisional diagnosis of "? Glaucoma" and rise in intraocular pressure, as well as the Veteran's complaints of continuous symptoms since discharge.

* With regard to the right knee claim, the examiner must address the January 1978 service treatment record showing a diagnosis of chondromalacia of the right patilla and x-ray showing joint effusion, as well as the Veteran's complaints of continuous symptoms since discharge.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


